Citation Nr: 0309764	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  99-13 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1992 to October 
1996.

This appeal arises from a September 1997 rating decision of 
the Houston, Texas Regional Office (RO), which denied 
entitlement to service connection for disabilities of the low 
back, knees and right elbow.  The veteran relocated during 
the pendency of this appeal, and his case is now being 
handled by the Waco RO.

The veteran presented testimony at Travel Board hearing in 
October 1999.  The case was remanded from the Board to the RO 
in January 2001.  By rating decision in June 2001, service 
connection was granted for a disability of the right elbow.

The case was remanded from the Board to the RO in September 
2002 to facilitate the veteran's request for an additional 
Travel Board hearing that was conducted in January 2003.  
Pursuant to the provisions of 38 U.S.C.A. §§ 7102 and 7107, 
the members of the Board who conducted the October 1999 and 
January 2003 Travel Board hearings will participate as panel 
members in the adjudication of this claim.

The Board also notes that the veteran withdrew in writing the 
issue of entitlement to service connection for disability of 
the knees in January 2003.


REMAND

Following a review of the veteran's claims file, the Board 
finds that the case is not yet ready for appellate 
disposition.  More specifically, at the hearing conducted in 
January 2003, the veteran recalled receiving treatment for 
his low back from an unidentified private health practitioner 
in the Houston, Texas area either in later 1996 or early 
1997.  He further indicated that this physician was 
recommended to him by a friend who may be able to identify 
the health care provider.  Since these records have not been 
associated with the claims file, it will be necessary to 
contact the veteran and obtain complete information regarding 
the name and location of the examiner who treated him for low 
back disability immediately after service, and then obtain 
copies of the records of any such identified treatment.  

In addition, it is observed that in the Board's January 2001 
Remand, it was requested that the veteran undergo an 
examination of his back, and that an opinion be obtained as 
to the etiology of any current low back disorder.  In this 
regard, the veteran was examined for VA purposes in March 
2001, at which time X-rays revealed the presence of mild 
degenerative spondylosis with spurs at L4 and L5.  No opinion 
as to the etiology of this condition, however, was provided.  
Accordingly, it will be necessary to return this case to the 
examining physician in order to obtain the requested opinion.  
See Stegall v. West, 11 Vet.App. 268 (1998), wherein it was 
held that where "the remand orders of the Board . . . are 
not complied with, the Board itself errs in failing to insure 
compliance."  

Although regulations promulgated in 2002 authorized the Board 
to undertake additional development in cases on appeal to 
resolve outstanding matters as presented here, those 
regulations were recently invalidated by the United States 
Court of Appeals for the Federal Circuit in Disabled American 
Veterans v. Principi, No. 02-7304 (Fed. Cir. May 1, 2003)  
Accordingly, it will be necessary to return this case to the 
RO to accomplish that task.  

Under the circumstances described above, this case is 
remanded to the RO for the following:  

1.  The RO should review the claims folder and 
ensure that all notification and development 
required by the Veterans Claims Assistance Act of 
2000 is completed.  In particular, the RO should 
ensure that the notification requirements and 
development procedures found at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) are 
satisfied to the extent required by law.  

2.  The RO should ask the veteran to provide 
information regarding all medical treatment for low 
back disability since his discharge from service, 
and in particular information as to the private 
physician who reportedly treated him in late 1996 
or early 1997.  The RO should then attempt to 
obtain and associate with the claims file non-
duplicative copies of the records the veteran 
identifies.  If any non-duplicative records sought 
are not obtained, the RO should notify the veteran 
of the records that were not obtained, explain the 
efforts taken to obtain them, and describe further 
action to be taken.  Once obtained, all records 
must be permanently associated with the claims 
folder.

3.  After the foregoing actions have been 
completed, the RO should forward the veteran's 
claims file to the physician who examined the 
veteran for VA purposes in March 2001.  That 
physician should be asked to review the record, and 
then offer an opinion as to whether the veteran's 
current back disability may be considered 
"likely," "unlikely," or "at least as likely as 
not" related to the veteran's military service.  
If a current examination of the veteran is 
considered necessary to reply to this inquiry, that 
should be arranged.  Similarly, if the physician 
who examined the veteran in March 2001 is no longer 
available, the claims file should be forwarded to 
another VA physician who should be requested to 
provide this opinion.  

4.  Upon completion of the above, the RO should re-
adjudicate the veteran's claims for entitlement to 
service connection for a low back disability.  If 
that determination remains adverse to the veteran, 
he and his representative should be furnished a 
supplemental statement of the case and be afforded 
the applicable time to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


			
       MICHAEL E. KILCOYNE	JEFF MARTIN
	       Acting Veterans Law Judge                                 
Veterans Law Judge
       Board of Veterans' Appeals                            
Board of Veterans' Appeals



	                         
__________________________________________
ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



